Title: Thomas Jefferson to George Williamson, 11 July 1819
From: Jefferson, Thomas
To: Williamson, George


          
            Monticello July 11. 19.
          
          I thank you, Sir, for the volume on the Principles of health which you have been so kind as to send me, and which I shall certainly read with pleasure. but, besides that I am not a competent judge of the merit of works in that line of science it is proper for me to observe that in no line whatever do I presume to give opinions of this kind for the public. my opinions, given without intention or suspicion have been sometimes been handed to the public, but always without my consent, except in one or two special cases. I hope therefore you will be so kind as to accept of this my apology and reason why, after I shall have read the book, I shall not arrogate to myself the office of saying to the  public whether they should read it or not. your merit will still be the same of having procured for them a valuab work of the value of which you are so much more competent to judge than I. I salute you with great esteem & respect.
          
            Th: Jefferson
          
        